DETAILED ACTION
Claim(s) 1-17 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2019 is being considered by the examiner.
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent (PCT/CN2017/111799, China application no. 201611045054.5, and China application no. 201611046184.0), or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g). 
The equations for determining the correction variables for claims 5-11 do not appear within the specification of the current application, but they seem to appear within the 
Claim Objections
The lengthy claims, including multiple variables and equations, have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the disclosure. The examiner has noted certain objections below. 
Claims 1-4 and 15-17 are objected to because of the following informalities:
Claim 1:
“… and acquiring the pulse wave …” in claim 1 (line 5, page 16), should read --acquiring at least two pulse wave--
“… from the above body parts …” in claim 1 (line 6, page 16), should read --from the at least two body parts--
“… the cardiovascular …” in claim 1 (line 9, page 16), should read --a cardiovascular--
“… calculated from the. …” in claim 1 (line 19, page 16) appears it should read --calculated from the pulse transit time.--
Claim 2:
“… the pulse wave signal …” in claim 2 (line 20, page 16) should read similar to --the at least two pulse wave signals--
Claim 3:
“… one of the followings: …” in claim 3 (line 26, page 16), should read --one of the following:--
“… the maximum height …” in claim 3 (line 3, page 17), should read --a maximum height--
“… the systolic time …” in claim 3 (line 4, page 17), should read --a systolic time--
“… the diastolic time …” in claim 3 (line 5, page 17), should read --a diastolic time--
“… the maximum height …” in claim 3 (line 6, page 17), should read --a maximum height--
“… the time interval between the starting point …” in claim 3 (lines 6-7, page 17), should read --a time interval between a starting point--
“… the midpoint …” in claim 3 (line 7, page 17), should read --a midpoint--
“… the raising edge turning point and the falling edge …” in claim 13 (line 9, page 17), should read --a raising edge turning point and a falling edge--
Claim 4:
“… the aortic valve closing point …” in claim 4 (lines 19-20, page 17), should read --an aortic valve closing point--
Claim 15:
“… one or more of the followings: …” in claim 15 (line 16, page 29), should read --one or more of the following:--
Claim 16:
“… configured to real-timely acquire pulse wave signals from at least …” in claim 16 (lines 20, page 29 to line 1, page 30) is recommended to read --configured to acquire pulse wave signals in real time from at least--
“… for identifying the pulse transit time …” in claim 16 (line 2, page 30) should read --a pulse transit time--
Claim 17:
“… configured to real-timely acquire …” in claim 17 (line 21, page 30) should read --configured to acquire pulse wave signals in real time--
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, in light of the specification, the claim fails to inform, with reasonably certainty, what “the systolic time” and “the diastolic time” is referring to. Is the systolic and diastolic time the time duration of the entire systolic and diastolic portion? Or is the systolic and diastolic time certain time points within the portions, like a starting point or an end point? 
Regarding Claim 3, in light of the specification, the claim fails to inform, with reasonable certainty, what “the wave peak” in lines 8 and 11 of page 17 is referring to. A pulse wave will have at least two peaks, a systolic peak and a diastolic peak. The pulse wave may also have additional reflected peaks. The specification and drawings do not further disclose what “the wave peak” is referring to. For the purposes of examination, “the wave peak” is being interpreted as the systolic peak”. Claims 4-11 are rejected due to their dependence from Claim 3. 
Regarding Claim 3, in light of the specification, the claim fails to inform, with reasonable certainty, what “the starting point” in line 7 and 10 of page 17 is referring to. Is the starting point the beginning of a rising edge of the pulse wave? Is the starting point the starting point of a PPG signal acquisition? Is the starting point a certain point within the pulse wave, for example the starting point of the systolic or diastolic portion? The specification and drawings fail to define what “the starting point” is. For the purposes of examination, “the starting point” is being interpreted as the first rising edge of a pulse wave.
Regarding Claim 4, in light of the specification, the claim fails to information, with reasonably certainty, what “the starting point” in line 8 of page 18 and lines 2-3 of page 19. Is the starting point the beginning of a rising edge of the pulse wave? Is the starting point the starting point of a PPG signal acquisition? Is the starting point a certain point within the pulse 
Regarding Claims 10 and 11, in light of the specification, the claims fail to inform, with reasonable certainty, the scope of the invention. Claims 10 and 11 recite that variables c6 and c7 are intermediate variables, however, the claims and the specification, fail to inform what the value of the intermediate variables are or what the range of the intermediate variables could be, similar to the other variables as recited in para. [0029-0030]. It is unclear what the 6th variable a6 and the 7th variable a7 result to, due to the fact that c6 and c7 are not defined within the claims. For the purposes of examination, a6 and a7 are being interpreted as values that will result in a positive a6 and a7. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan Chen (“Continuous and noninvasive blood pressure measurement by pulse wave velocity …”), hereinafter referred to as Chen.
Regarding Claim 1, Chen discloses a method for correcting a pulse transit time associated with arterial blood pressure or a blood pressure value calculated from the pulse transit time (pg. 77, “estimating beat-to-beat BP based on PTT or PWB … obtaining PTT or PWV, 
S1) selecting at least two body parts of a subject, and acquiring the pulse wave signals simultaneously from the above body parts in each of a plurality of cardiac cycles (pg. 61, 5.2 “Block diagram of experimental set up”, Fig. 5.2, “ear and toe”, Fig. 4, and pg. 61, “pair of PPG sensors … for acquiring pulse waves at ear and toe sites” and pg. 59, “two pulses in the same cardiac cycle obtained simultaneously at different arterial sites”); 
S2) identifying feature data from each pulse wave signal in each cardiac cycle (Fig. 7.1, points A and a are identified and pg. 92, “the points denoting the lowest point and the maximum gradient of the systolic rising edge of the ear pulse wave are identified …”, and Fig. 8.1); 
S3) extracting one or more pulse wave feature factors in each cardiac cycle based on the feature data, wherein the pulse wave feature factor is capable of indicating the cardiovascular 10state of the subject and a change in the cardiovascular state (pg. 72, “the time interval Ta between points A and a is regarded as PTTd” and 7.1.2, pg. 93, “propagation distance with respect to PTTd is required for calculating PWVd”, and 7.2, pg. 94, “ear-to-toe PWV is the average velocity, which has the best correlation with the average BP of the arterial system”); 
S4) determining the cardiovascular state of the subject and the change in the cardiovascular state based on one or more pulse wave feature factors (pg. 87, equation 6.30, “basic mathematical models which can be used to calculate the real time BP”, the equation uses the previously determined PWV, and pg. 90, “estimated BP based on the measured PWV”, 
S5) obtaining a correction matrix in each cardiac cycle based on one or more 15correction variables, and calculating an average correction matrix from a plurality of correction matrixes in a plurality of consecutive cardiac cycles (pg. 144, equation 8.10, “using the average of Tff and Trp is helpful to reduce the non-systematic errors … verify that PWVmean is feasible to estimate SBP”, a matrix can be 1x1, meaning Tmean is the average correction matrix of the correction done to the incident wave and the reflected wave); and 
S6) correcting the change of a correction target by using the correction matrix or the average correction matrix; wherein the correction target is the pulse transit time associated with the arterial blood pressure or a blood pressure value calculated from the pulse transit time (pg. 145, “PWVmean are used to measure SBP and DBP (blood pressure) of the test subjects using the developed benchmark models …” the values being determined by the variation of PTT (pulse transit time) measured).
Regarding Claim 2, 
Regarding Claim 3, Chen discloses the method according to claim 2, wherein the feature data in the step S2 comprises at least one of the followings: a height of an aortic valve closing point on a pulse -16-86564usf wave of the proximal artery, that is, a height at a junction of a systolic phase and a diastolic phase denoted as hsd; a systolic time of a pulse wave of the proximal artery denoted as ts; a diastolic time of the pulse wave of the proximal artery denoted as td; the maximum height of the pulse wave of the proximal artery denoted as hmax; the systolic time of the pulse wave of the 5distal artery denoted as ts-toe; the diastolic time of the pulse wave of the distal artery denoted as td-toe; the maximum height of the pulse wave of the distal artery denoted as hmax-toe; the time interval between the starting point of the pulse wave of the distal artery and the midpoint of the wave peak denoted as tch-toe, in which the midpoint of the wave peak refers to a midpoint of the raising edge turning point and the falling edge turning point on the wave peak; the time 10interval between the starting point of the pulse wave of the distal artery and the highest point of the wave peak denoted as tmax-toe; and the amplitude of the pulse wave of the proximal and distal arteries in a longitudinal-axis direction denoted as h (Fig. 7.1, pg. 92, Point A and point a, time interval Ta between points A and a, and Fig. 8.1, Table 8.1, and pg. 113-114).
Regarding Claim 15, Chen discloses the method according to claim 1, wherein a manner of obtaining the pulse wave signal in the step S1 comprises any one or more of the followings: a pressure sensor, a photoplethysmograph or an impedance plethysmography (Summary, pg. viii, “clip-type PPG sensors”, Fig. 5.2, “infrared LED and photo detector” and pg. 66, “PPG sensor”).
Regarding Claim 16, Chen discloses a system for correcting a pulse transit time associated with an arterial blood pressure (pg. 63, Fig. 5.2, and pg. 77, “estimating beat-to-beat 
a physiological signal acquisition unit (Fig. 5.2, “infrared LED and photo detector”), configured to real-timely acquire pulse wave -29-86564usfsignals from at least two body parts of a subject in each cardiac cycle, and other necessary signals for identifying the pulse transit time (pg. 61, 5.2 “Block diagram of experimental set up”, Fig. 5.2, “ear and toe”, Fig. 4, and pg. 61, “pair of PPG sensors … for acquiring pulse waves at ear and toe sites” and pg. 59, “two pulses in the same cardiac cycle obtained simultaneously at different arterial sites”); 
a pulse transit time identification unit (Fig. 5.2, “dedicated computer”), configured to calculate the pulse transit time associated with the arterial blood pressure in each cardiac cycle (pg. 79, “BP-PWV function … used as the basic model for beat-to-beat BP measurement”, the PWV is associated with the PTT);  
5a feature extraction unit (Fig. 5.2, “dedicated computer”), comprising: 
a feature data identification module, configured to identify feature data of the pulse wave signal in each cardiac cycle (Fig. 7.1, points A and a are identified and pg. 92, “the points denoting the lowest point and the maximum gradient of the systolic rising edge of the ear pulse wave are identified …”, and Fig. 8.1); and 
a pulse wave feature factor extraction module, configured to extract one or more pulse wave feature factors in each cardiac cycle (pg. 72, “the time interval Ta between points A and a is regarded as PTTd” and 7.1.2, pg. 93, “propagation distance with respect to PTTd is required for calculating PWVd”, and 7.2, pg. 94, “ear-to-toe PWV is the average velocity, which has the best correlation with the average BP of the arterial system”); and  

a correction variable extraction module, configured to obtain one or more correction variables in each cardiac cycle according to the one or more pulse wave feature factors; a correction matrix calculation module, configured to calculate a correction matrix in each cardiac cycle or an average correction matrix in a plurality of consecutive cardiac cycles 15according to the one or more correction variables obtained by the correction variable extraction module (pg. 144, equation 8.10, “using the average of Tff and Trp is helpful to reduce the non-systematic errors … verify that PWVmean is feasible to estimate SBP”, a matrix can be 1x1, meaning Tmean is the average correction matrix of the correction done to the incident wave and the reflected wave); and 
a correction module, configured to correct the pulse transit time by using the correction matrix (pg. 145, “PWVmean are used to measure SBP and DBP (blood pressure) of the test subjects using the developed benchmark models …” the values being determined by the variation of PTT (pulse transit time) measured).
Regarding Claim 17, Chen discloses a system for correcting a blood pressure value, wherein the blood pressure value 20is calculated by a pulse transit time (pg. 63, Fig. 5.2, and pg. 77, “estimating beat-to-beat BP based on PTT or PWB … obtaining PTT or PWV, modeling BP-PTT relationships, and identifying the model parameters”), wherein the system comprises: 
a physiological signal acquisition unit (Fig. 5.2, “infrared LED and photo detector”), configured to real-timely acquire pulse wave signals from at least two body parts of a subject in each cardiac cycle, and other necessary signals for identifying the pulse transit time (pg. 61, 5.2 “Block diagram of experimental set up”, Fig. 5.2, “ear and toe”, Fig. 4, and pg. 61, “pair of PPG 
a pulse transit time identification unit (Fig. 5.2, “dedicated computer”), configured to calculate the pulse transit time 25associated with an arterial blood pressure in each cardiac cycle (pg. 79, “BP-PWV function … used as the basic model for beat-to-beat BP measurement”, the PWV is associated with the PTT); 
a blood pressure calculation unit (Fig. 5.2, “dedicated computer”), configured to calculate the blood pressure value in -30-86564usf each cardiac cycle according to the pulse transit time obtained by the pulse transit time identification unit (Fig. 5.6, “calculate DBP and SBP based on a BP-PWV model”); 
a feature extraction unit (Fig. 5.2, “dedicated computer”), comprising: 
a feature data identification module, configured to identify feature data of the pulse 5wave signal in each cardiac cycle (Fig. 7.1, points A and a are identified and pg. 92, “the points denoting the lowest point and the maximum gradient of the systolic rising edge of the ear pulse wave are identified …”, and Fig. 8.1); and 
a pulse wave feature factor extraction module, configured to extract one or more pulse wave feature factors in each cardiac cycle (pg. 72, “the time interval Ta between points A and a is regarded as PTTd” and 7.1.2, pg. 93, “propagation distance with respect to PTTd is required for calculating PWVd”, and 7.2, pg. 94, “ear-to-toe PWV is the average velocity, which has the best correlation with the average BP of the arterial system”); and 
a correction unit (Fig. 5.2, “dedicated computer”), comprising: 
ff and Trp is helpful to reduce the non-systematic errors … verify that PWVmean is feasible to estimate SBP”, a matrix can be 1x1, meaning Tmean is the average correction matrix of the correction done to the incident wave and the reflected wave); and  
15a correction module, configured to correct the blood pressure value calculated from the pulse transit time by using the correction matrix (pg. 145, “PWVmean are used to measure SBP and DBP (blood pressure) of the test subjects using the developed benchmark models …” the values being determined by the variation of PTT (pulse transit time) measured).
Allowable Subject Matter
Claims 4-14 appear to be allowable over the prior art made of record. The prior art made of record does not disclose the method of determining feature factors and obtaining variables. However, Claims 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and correcting any other rejections and objections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0241011 A1, discloses an apparatus and a method for obtaining pulse transit times from PPG sensors, obtaining arterial blood pressure, and calibrating the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.W.K./Examiner, Art Unit 3791      

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791